Citation Nr: 0216649
Decision Date: 11/19/02	Archive Date: 02/07/03

Citation Nr: 0216649	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-22 870	)	DATE NOV 19, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history

The veteran's original service connection claim, filed in 
April 2000, sought compensation for bilateral hearing loss.  
Service connection was denied in August 2000, and the veteran 
duly perfected an appeal as to that issue.  In April 2002, 
the veteran testified at a personal hearing which was chaired 
by the undersigned Board member.  During the course of that 
hearing, the veteran was provided with a period of 90 days to 
submit additional medical evidence pertaining to his claim.  
Having received no evidence during the prescribed 90 day 
period, the Board issued a decision on the merits of the 
veteran's claim on July 18, 2002.  

Prior to the Board's decision, and unknown to the Board the 
veteran, through his representative, submitted evidence in 
the form of an audiological examination report and 
accompanying opinion.  This evidence was received at the RO 
in June 2002.  

In September 2002, the veteran's accredited representative 
submitted a motion to vacate the Board's July 18, 2001 
decision on the basis that the recently submitted evidence 
had been submitted within the 90-day period but had not been 
considered by the Board.  In essence, the motion contended 
that this constituted a deprivation of the veteran's due 
process rights and therefore formed a basis for the Board to 
vacate its July 18, 2002 decision.  See 38 C.F.R. § 20.904 
(2002).  


VACATUR

The procedural history of this case has been set out above.  
The Board issued a decision on the merits of the veteran's 
claim on July 18, 2002 after no additional evidence was 
received within the stated 90-day period. Unbeknownst to the 
Board, the veteran's representative had submitted medical 
evidence to the RO in June 2002, which had not been forwarded 
to the Board.  The Board has since received that evidence.  
In light of this newly received evidence, the Board is led to 
conclude that its July 18, 2002 decision must be vacated 
because that decision was not informed by all available 
evidence and the veteran was thus deprived of due process.  
See 38 C.F.R. §§ 20.904.  The veteran's motion to vacate is, 
therefore, granted.


ORDER

The Board's July 18, 2002 decision is hereby VACATED.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0208035	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  00-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

The veteran's service connection claim comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 2000 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office in Nashville, Tennessee (the RO).

The veteran's original service connection claim, filed in 
April 2000, sought compensation for bilateral hearing loss.  
Service connection was denied in August 2000, and the veteran 
duly perfected an appeal as to that issue.   The veteran 
testified at a personal hearing which was chaired by the 
undersigned Board member at the RO in April 2002.  During the 
course of the hearing, the veteran was provided with a period 
of 90 days to submit additional medical evidence pertaining 
to his claim.  No additional evidence was received during the 
prescribed 90 day period.  

The Board observes that the veteran filed claim of 
entitlement to service connection for tinnitus in November 
2000.  That claim was denied by the RO in September 2001.  To 
the Board's knowledge, the veteran has not filed a notice of 
disagreement (NOD) as to the denial of service connection for 
tinnitus.  The only issue now before the Board is listed on 
the first page of this decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, the 
filing of a NOD initiates appellate review in the VA 
administrative adjudication process].


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or 
etiologically related to the veteran's active service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 C.F.R. §§ 1101. 1110, 1112, 1113 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contention that his 
hearing loss was incurred during service.  In particular, he 
claims that his bilateral hearing loss had its onset as a 
result of the extensive exposure to artillery during his 
active military service.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's bilateral hearing loss claim, 
and then proceed with an analysis of the issue on appeal.  

Relevant Law and Regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice 

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in August 2000, September 2000, and March 2002 letters and 
decisions of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 2000 statement of the case and a 
supplemental statements of the case in November 2001 and 
February 2002, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The veteran was specifically informed 
of VA's duties under the VCAA in a January 2002 letter.  
Additional guidance was also provided to the veteran during 
the course of his April 2002 personal hearing.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
in that the veteran was clearly notified of the evidence 
necessary to substantiate his claim for service connection.  
Moreover, it appears from his hearing testimony that the 
veteran is fully aware of what is required to substantiate 
his claim.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

(ii.) Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

After having reviewed the record, the Board is of the opinion 
that VA complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence.  The veteran's service 
medical records are included in the claims file, as are 
private medical reports.  In addition, the veteran was 
afforded a VA examination in May 2001.  The medical evidence 
includes a report of a May 2001 VA compensation and pension 
examination, described in detail below.

As noted in the Introduction above, during his April 2002 
hearing before the undersigned member of the Board, the 
veteran was given an additional 90 days to present any 
outstanding medical evidence pertinent to his service 
connection claim.  No further evidence was submitted by the 
veteran.  All known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend otherwise.  

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

Service Connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Service connection may also be granted on a presumptive basis 
for certain chronic diseases, including sensorineural hearing 
loss, when such is manifested to a compensable degree within 
one year from the date of separation from service.  38 C.F.R. 
§§  1101, 1131, 1112, 1113 (West Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2001).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2001).  

Presumption of Soundness/Aggravation

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
See 38 U.S.C.A. § 1111 (West Supp. 2002); 38 C.F.R. § 3.304 
(2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2001).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. §  1153 (West 1991); 
38 C.F.R. § 3.306(b) (2001); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2001).

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Factual Background

The veteran's service medical records are included in the 
claims file.  In April 1967, the veteran was for enlistment 
into service.  At that time, he reported "inner ear 
trouble," and it was noted that he may have had tinnitus or 
vertigo.  His hearing was tested.  The results were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
5
0
30
35

During service, in January 1970, the veteran reported that 
bilateral hearing loss and tinnitus had developed over the 
past several months.  An audiogram was found to be within 
normal limits.  At his separation examination in January 
1970, the veteran reported having occasional hearing loss.  
His hearing was tested and showed:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
5
It was noted that the veteran had mild sensorineural hearing 
loss in his left ear.  

Prior to his discharge in March 1970, the veteran underwent a 
physical examination for an episodic history of tinnitus, 
loss of balance, hearing loss, and vomiting.  It was noted 
that the veteran may have had Meniere's Disease.  The 
examiner indicated that the veteran's episodes were 
infrequent and of short duration, beginning several years 
before service and occurring while in service.  The veteran 
was cited as having mild sensorineural hearing loss involving 
high frequencies in the left ear.  Two audiological 
examinations were done at that time, and the results were: 




HERTZ



500
1000
2000
4000
Average
RIGHT
0
5
5
10
-
LEFT
0
5
5
35
-




HERTZ



500
1000
2000
4000
Average
RIGHT
5
5
5
10
-
LEFT
5
0
5
30
-

There are no pertinent medical records for approximately 15 
years after the veteran left military service.

The veteran received an audiology examination in October 
1985.  He was tested at frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz.  While the exact decibel levels of the 
examination are unclear, the veteran's right ear auditory 
thresholds were under 20 decibels for 500, 1000, and 2000 
Hertz and above 40 decibels for frequencies of 3000 and 4000 
Hertz.  In addition, the veteran's left ear auditory 
thresholds for frequencies of 500, 1000, and 2000 Hertz were 
under 20 decibels, 3000 Hertz showed a threshold between 20 
and 30 decibels, and 4000 Hertz reflected a threshold between 
40 and 60 decibels.  

The veteran's hearing was evaluated in March 2000 at the VA 
Medical Center in Nashville, Tennessee.  The examiner 
indicated that the veteran's left ear had severe high 
frequency sensorineural hearing loss and his right ear had 
profound sensorineural hearing loss.  The audiology 
examination results were: 




HERTZ



500
1000
2000
4000
Average
RIGHT
30
25
35
85
-
LEFT
15
10
20
65
-

The veteran submitted his employment history in April 2001.  
Following active service, he was employed in such industries 
as steel production, sales and aerospace assembly.

In connection with his current claim of entitlement to 
service connection, the veteran was provided with a VA 
audiology examination in May 2001.  The claims file was 
reviewed in conjunction with the examination.  At that time, 
the veteran indicated that his hearing loss began during 
active service and remained stable until the last few years.  
His history was positive for military noise exposure in the 
artillery with hearing protective devices worn.  He also 
reported some occupational noise exposure, with hearing 
protective devices worn.  The veteran's hearing was tested 
and showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
60
85
LEFT
15
15
25
65
70

The veteran was diagnosed with bilateral, but significantly 
asymmetrical, sensorineural hearing loss, worse in the right 
ear.  

The examiner concluded that it would not be particularly 
likely that the veteran's current hearing loss represented a 
continuation of a hearing loss that was present while he was 
in service, as no hearing loss was present at his discharge.  
The examiner did note that it was "remotely possible" that 
the veteran could have had a subclinical or very subtle 
problem occurring in his ears that had not yet manifested 
itself on a hearing examination.

In July 2001, the veteran's medical records were reviewed by 
a VA audiologist.  In her opinion, it was "less than 
likely" that the veteran's hearing loss occurred as a result 
of his active service, as his service medical records showed 
normal hearing at the time of his separation.  

The veteran testified at a personal hearing in April 2002.  
He reported that he worked in an artillery unit during 
service and had significant noise exposure.  He maintained 
that he complained of hearing loss to physicians in the 
1970s, but wasn't alerted to the severity of the problem 
until 1985, when his hearing was tested in conjunction with 
an application for employment.  

Analysis

Discussion

The veteran is seeking service connection for bilateral 
hearing loss.  For reasons and bases to be explained below, 
the Board concludes that the medical evidence does not 
support the proposition that his hearing loss is related to 
his military service.  

The veteran claims that exposure to artillery during his 
active service caused his current bilateral hearing loss.  
The Board initially observes that the record does not 
demonstrate, nor does the veteran contend, that he served in 
combat.  Thus the presumptions pertaining to combat veterans 
are not for application in this case.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board's initial inquiry centers on whether the veteran 
had hearing loss which preexisted service.  As noted above, a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

While the veteran's induction audiology examination showed no 
hearing loss, as that term is defined for VA compensation 
purposes, and although it is obvious that the veteran was 
accepted for military service, the entrance examination 
indicates that the veteran had left ear auditory thresholds 
of 30 and 35 decibels for frequencies of 3000 and 4000 Hertz 
respectively.  This evidence reflects that the veteran 
already had some high frequency hearing loss prior to his 
induction into service.  The results of the veteran's 
induction examination constitute clear and unmistakable 
evidence which serves to rebut the presumption that the 
veteran was in sound condition as to hearing loss upon his 
entering service.

The Board must next determine whether the veteran's pre-
existing hearing disability underwent an increase in severity 
during his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also 
Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The evidence of record speaks against any aggravation of 
hearing loss during the veteran's military service.  In this 
regard, a January 1970 treatment report indicates that the 
veteran complained of bilateral hearing loss, but an 
audiogram was noted to be within normal limits.  In addition, 
in connection with his separation examination in January 
1970, an audiology examination reflected that the veteran's 
hearing had actually improved, though mild sensorineural 
hearing loss in the veteran's left ear was noted.  A March 
1970 examination stated that the veteran had mild high 
frequency sensorineural hearing loss in the left ear, but an 
audiology examination showed no increase in severity from the 
induction audiology examination in April 1967.  This evidence 
was relied upon by the VA examiners in 2001 to conclude that 
it was highly unlikely that the veteran's pre-existing 
hearing loss worsened in or due to his military service. 


In addition to the lack of evidence showing the veteran had 
hearing loss during service or for many years thereafter, no 
physician has linked the veteran's bilateral hearing loss to 
service or to any incident that occurred during active 
service.  In May 2001, the VA examiner specifically addressed 
the etiology of the veteran's hearing loss and stated that it 
was "not particularly likely" that it was related to active 
service.  In addition, the August 2001 VA audiologist 
asserted that it was "less than likely" that the veteran's 
hearing loss occurred as a result of his active service.  
While the veteran's recent audiology examinations reflect 
that he currently suffers from bilateral hearing loss, no 
physician has linked his hearing loss to service.

In short, the evidence of record, including the medical 
opinions, compels the Board to conclude that the veteran's 
period of active service did not aggravate his preexisting 
high frequency hearing loss.  As a result, the veteran cannot 
obtain service connection on the basis of aggravation.

The Board does not doubt the veteran's sincere belief in his 
service connection claim, but he is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Additional comments

As noted above, the entrance physical examination identified 
hearing loss, although not hearing loss of sufficient 
severity to qualify for VA compensation under 38 C.F.R. 
§ 3.385.  The Board believes that 38 C.F.R. § 3.385 has no 
impact on the matter of whether or not a hearing disability 
actually existed before service, and the Board is not aware 
of any Court decision which holds to the contrary.  However, 
for the sake of completeness, the Board specifically finds 
that, even if its conceded for the sake of argument that 
there was no hearing loss going into service because the 
criteria of 38 C.F.R. § 3.385 were not met, service 
connection cannot be established on the basis of incurrence 
as opposed to aggravation because the veteran's in-service 
audiology examinations similarly do not reflect a level of 
hearing loss sufficient for VA compensation purposes.  As 
stated previously, VA requires puretone decibel loss to be 40 
decibels or greater at any one frequency, or 26 decibels or 
greater for three frequencies.  None of the veteran's in-
service hearing examinations reflect such findings.  

Since hearing loss was identified before service, presumptive 
service connection based on initial identification of hearing 
loss within one year after service is not applicable.  The 
Board observes in passing that following service, the next 
medical evidence reporting hearing loss was the veteran's 
October 1985 audiology examination, nearly 15 years after 
active service.  

Conclusion

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss.  Although the Board does not doubt that the 
veteran was exposed to noise during service, as discussed in 
detail above, the evidence eof record indicates that there 
was pre-existing hearing loss which was not aggravated by the 
veteran's active service.  For the reasons and bases 
expressed above, therefore, service connection for bilateral 
hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

